Citation Nr: 0628711	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  06-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment for unauthorized medical expenses 
incurred during non-VA treatment at Charlton Memorial 
Hospital on July 15, 2005.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating action of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida.  

The appeal is REMANDED to the Regional Office (RO) in St. 
Petersburg, Florida via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In his January 2006 substantive appeal, the veteran requested 
a hearing before the Board sitting at the RO (that is, a 
Travel Board hearing).  The claims file fails to show that 
the appellant has yet been afforded a Travel Board hearing or 
has withdrawn his January 2006 request for one.  The Board 
cannot ignore this request for a hearing.  As the veteran has 
requested a Travel Board hearing, the case must be returned 
to the RO to schedule such a hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2005).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After a hearing is 
conducted, or if the appellant withdraws 
her hearing request or fails to report 
for the scheduled hearing, the medical 
folder and claims file should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure due process.  The 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



